DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5 – 7, 10 – 15 and 17 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4, 8, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at least 10%”, and the claim also recites “at least 15 %” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “less than 100 Shore A”, and the claim also recites “a Shore hardness of 30 to 90 Shore A” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2 – 4, 8, 9 and 16 are rejected due to dependency from claim 1.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bensel (EP 514174 A1).

Regarding Claim 1, Bensel discloses a strain relief bushing (Fig 1-7) made of an elastic material (Column 3, lines 53-58; “elastomeric…rubber”) for receiving at least one cable (28,29) in at least one axial through-opening (52) which is connected to an adjacent through-opening (52) or to an outer side of the strain relief bushing via a slit (71) in such a way as to be openable, wherein each of the through-openings (52,52) has, one behind the other in the axial direction, at least two strain relief portions (1st THROUGH OPENING PORTION with 52, 2nd THROUGH OPENING PORTION with 76; note that the term “portion” is interpreted to mean a section or region and the claims have not defined structural boundaries of “portion”) of different cross-section, wherein the at least two strain relief portions of different cross-section are arranged eccentrically to one another (see Fig 4; 87 vs. 73; Column 5, lines 31-44), wherein the strain relief portion (1st THROUGH OPENING PORTION) having the smallest cross-section (1st THROUGH OPENING PORTION; 52) of the through-opening accounts for at least 10%, preferably at least 15%, of the axial length (see Fig 4 showing a length of the portion being greater than 50%; note that the term “portion” is interpreted to mean a section or region and the claims have not defined structural boundaries of “portion”) of the respective through-opening.  Claim 1 states in the preamble of the claim, “strain relief”, however the preamble does not have patentable weight and therefore the device lacks the limitation of strain relief.



    PNG
    media_image1.png
    612
    854
    media_image1.png
    Greyscale

Annotated Fig 4 from Bensel (EP 514174 A1)

Regarding Claim 2, Bensel further discloses the strain relief bushing (Fig 1-7), wherein the outer circumferences (see lower edge of 50 as seen in Fig 3) of the at least two strain relief portions (1st THROUGH OPENING PORTION and the 2nd THROUGH OPENING PORTION) of different cross-section directly adjoin one another on the side (see Fig 3) that has the slit (71).

Regarding Claim 3, Bensel further discloses the strain relief bushing (Fig 1-7), wherein a transition region (TRANSITION REGION; see Fig 4 showing a region or area or portion between the 1st THROUGH OPENING PORTION and the 2nd THROUGH OPENING PORTION; note that the term “region” is interpreted to mean a section or area and the claims have not defined structural boundaries of “region”) is arranged in each case between the at least two strain relief portions (1st THROUGH OPENING PORTION and the 2nd THROUGH OPENING PORTION) of different cross-section, said transition region (TRANSITION REGION) connecting (the TRANSITION REGION is between 1st THROUGH OPENING PORTION and the 2nd THROUGH OPENING PORTION) the adjacent strain relief portions.

Regarding Claim 4, Bensel further discloses the strain relief bushing (Fig 1-7), wherein the transition region (TRANSITION REGION) is designed in the form of a step or a slope (see Fig 4 showing the region is sloping along the surface of 74) on the side remote from the slit (74 is away from slit 71; see also Fig 3), as seen in cross-section through the through-opening.

Regarding Claim 9, Bensel further discloses the strain relief bushing (Fig 1-7), wherein at least one of the through-openings has a sealing lip (74) in the region of at least one of the strain relief portions (2nd THROUGH OPENING PORTION) having one of the larger cross-sections.

Regarding Claim 16, Bensel further discloses the strain relief bushing (Fig 1-7), wherein a transition region (TRANSITION REGION; see Fig 4 showing a region or area or portion between the 1st THROUGH OPENING PORTION and the 2nd THROUGH OPENING PORTION; note that the term “region” is interpreted to mean a section or area and the claims have not defined structural boundaries of “region”) is arranged in each case between the at least two strain relief portions (1st THROUGH OPENING PORTION and the 2nd THROUGH OPENING PORTION) of different cross-section, said transition region (TRANSITION REGION) connecting (the TRANSITION REGION is between 1st THROUGH OPENING PORTION and the 2nd THROUGH OPENING PORTION) the adjacent strain relief portions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bensel (EP 514174 A1) as applied to claim 1 above, and further in view of Beele (US 2016/0020592 A1).


Regarding Claim 8, Bensel discloses the limitations of the preceding claim.
Bensel does not explicitly disclose the strain relief bushing, wherein the elastic material has a Shore hardness of less than 100 Shore A, preferably a Shore hardness of 30 to 90 Shore A.
Beele teaches of a bushing (Fig 1) wherein an elastic material (Abstract) has a Shore hardness of less than 100 Shore A, preferably a Shore hardness of 30 to 90 Shore A ([0064] “Segmental parts can be manufactured by molding a vulcanizable polymer material under such conditions so that vulcanization takes place. Ideally, the materials and the processing thereof is such that a rubber having a Shore A hardness of 70-74° is produced in the form of the segmental part. These processes can easily be controlled by those skilled in the art”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing as disclosed by Bensel, wherein the elastic material has a Shore hardness of less than 100 Shore A, preferably a Shore hardness of 30 to 90 Shore A as taught by Beele, in order to allow for molding manufacturing, provide elasticity, allow for easier control of properties and allow for vulcanization (Beele, Abstract, [0064]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896